       Case: 3:20-cv-00447-bbc Document #: 18 Filed: 02/26/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

RONNIE L. HOEFLING,
                                                                  ORDER
                            Plaintiff,
                                                                20-cv-447-bbc
              v.

ANDREW M. SAUL,
COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Plaintiff filed this action for social security benefits on September 10, 2020. I

reviewed it in February 2021 and realized that counsel’s brief did not match the outlines of

the case he had filed. (Although his motion is written in the name Ronnie L. Hoefling, his

brief discusses another person entirely.) I wrote to him to give him an opportunity to file a

corrected brief. Counsel submitted a brief on February 10, 2021, but it appears to be the

identical brief he submitted originally, in which he refers to a plaintiff named Rumsey who

has medical problems such as degenerative disc disease, primary osteoarthritis of both knees,

major depression and anxiety. The administrative law judge who heard the case described

plaintiff Ronnie L. Hoefling as having the severe impairments of obstructive airway

disease/chronic obstructive pulmonary disease, coronary artery disease, diabetes, and

neuropathy. AR 15.

       After reviewing the complaint, defendant’s response, and the administrative law

                                             1
       Case: 3:20-cv-00447-bbc Document #: 18 Filed: 02/26/21 Page 2 of 2




judge’s opinion, I wrote to plaintiff’s counsel on February 1, 2021 to advise him of the

mistaken filing and to give him until February 22, 2021 to file an amended brief. He filed

a brief on February 10, 2021, but it appears to be identical to the brief he filed in

September 2020, which I had told him was inadequate. I interpret counsel’s failure to take

the opportunity provided him to file a corrected brief as his decision not to pursue any

claims on behalf of plaintiff Hoefling. Accordingly, plaintiff’s lawsuit will be dismissed

without prejudice to plaintiff’s bringing the case again, either with new counsel or on her

own behalf.

                                         ORDER

       IT IS ORDERED that this case is DISMISSED for plaintiff’s counsel’s failure to file

a brief explaining why plaintiff Ronnie L. Hoelfling is entitled to disability insurance

benefits.

       Entered this 26th day of February, 2021.

                                          BY THE COURT:


                                            /s/
                                          __________________________________
                                          BARBARA B. CRABB
                                          District Judge




                                            2
